DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
Claim 1 is amended and claims 1-4 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 2011/0144236) in view of Iwakuni (US 2017/0088699), Maehara et al. (US 2016/0221397), and Kondo (US RE46,184).
Mihara teaches a tire with a tread made of a rubber composition (¶35), where the rubber composition comprises 100 parts by weight of a rubber component comprised of 30 to 80% by weight of styrene butadiene rubber (¶13), 10 to 50% by weight of butadiene rubber (¶15), and 5 to 35% by weight of natural rubber (¶16); 2 to 70 parts by weight of carbon black (¶32); and 1.4 parts by weight of sulfur (Table 3).  The rubber component has an average glass transition temperature of -55°C or lower (¶17).  
Mihara does not teach that the rubber composition has a ratio Ma/Ms of a compounded amount Ma parts by mass of the total vulcanization accelerator content to a compounded amount Ms parts by mass of the sulfur content of from 1.0 to 1.3.  However, Iwakuni teaches a rubber composition for a tire tread (¶9) comprising a rubber component comprising a diene rubber that is at least one selected from the group consisting of natural rubber, polybutadiene rubber, and styrene-butadiene rubber (¶17), carbon black (¶34, 36), 0.5 to 5 parts by mass of vulcanizing agent (sulfur) and 0.5 to 5 parts by mass of vulcanization accelerator (¶37).  These amounts of sulfur and vulcanization accelerator produce ratios of Ma/Ms within the claimed range of 1.0 to 1.3.  For example, 2 parts by mass of each component will produce a ratio of 1.0.  Mihara and Iwakuni are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0.5 to 5 parts by mass of sulfur and 0.5 to 5 parts by mass of vulcanization accelerator, as taught by Iwakuni, in the rubber composition, as taught by Mihara, and would have been motivated to do so in order to ensure proper and timely vulcanization of the tire tread since Iwakuni teaches that these ranges are preferably used in rubber compositions for tire treads made of diene rubbers.  
Mihara does not teach that the tread has a groove depth at a shoulder portion that comes into contact with a road surface of 10 mm or greater.  However, Maehara et al. teaches a tire with a tread portion wherein it is preferred that the shoulder portion grooves have a groove depth of 15 to 25 mm (¶124).  Mihara and Maehara et al. are analogous art because they are from the same field of endeavor, namely that of tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form the shoulder portion with a groove depth of 15 to 25 mm, as taught by Maehara et al., on the tread, as taught by Mihara, and would have been motivated to do so in order to ensure the rigidity of the tread portion (¶124).
Mihara does not teach that the carbon black has a nitrogen adsorption specific surface area of 95 to 130 m2/g.  However, Kondo teaches a rubber composition for a tread comprising styrene butadiene rubber (Col. 2, lines 5-14) and carbon black with a nitrogen adsorption specific surface area of 70 to 150 m2/g (Col. 4, lines 50-55).  Mihara and Kondo are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads comprising styrene butadiene rubber and carbon black.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a carbon black with a nitrogen adsorption specific surface area of 70 to 150 m2/g, as taught by Kondo, in the composition, as taught by Mihara, and would have been motivated to do so to ensure sufficient reinforcement and to get good fuel economy (Col. 4, lines 50-55).  
Mihara does not teach that the rubber composition has a rubber hardness of 65 to 70 at 20°C.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a rubber hardness of 65 to 70 at 20°C, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 2011/0144236) in view of Iwakuni (US 2017/0088699), Maehara et al. (US 2016/0221397), and  Kondo (US RE46,184) as applied to claims 1 and 2 above, and further in view of Kaji (US 2016/0159160).
Mihara, Iwakuni, Maehara et al., and Kondo teach the tire tread of claims 1 and 2 as set forth above.  Mihara does not teach that the tread comprises a ground contact surface consisting of block-shaped land portions defined by grooves continuous provided in circumferential and width directions of the tire.  However, Kaji teaches a tire with a tread portion wherein the tread consists of block-shaped land portions that are defined by grooves in the circumferential and width directions (¶36; Fig. 1).  Mihara and Kaji are analogous art because they are from the same field of endeavor, namely that of tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form block-shaped land portions, as taught by Kaji, on the tire tread, as taught by Mihara, and would have been motivated to do so in order to help suppress uneven wear of the tire tread (¶8, 11).

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
	Applicant argues that one of ordinary skill in the art would not look to Iwakuni to modify the amounts of the sulfur and vulcanization accelerator because Mihara already discloses a rubber composition for use in tire treads made of diene rubbers that has proper vulcanization.  Applicant further states that the rejection is based on impermissible hindsight.  This argument is unpersuasive.  Mihara only discloses one amount of sulfur and one amount of vulcanization accelerator.  One of ordinary skill in the art would know that these amounts may be varied and Iwakuni provides evidence of this and provides guidance on appropriate ranges for these components.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  When looking at these two references, one of ordinary skill in the art would understand that the amount of sulfur and the amount of the vulcanization accelerator may be varied.  This argument is unpersuasive.
Further, applicant argues that Iwakuni does not suggest a relationship between the content of sulfur and vulcanization accelerator.  Applicant argues that there is no suggestion that 0.5 parts of sulfur may be suitably used with 5 parts vulcanization accelerator or conversely that 5 parts of sulfur may be suitably used with 0.5 parts vulcanization accelerator.  Applicant then points to the examples of Iwakuni and argues that these are the values that one must use to achieve a relationship.  This argument is unpersuasive.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  While applicant argues that Iwakuni does not teach that one could use the lower end of one range with the upper end of the other range, the position of the Office is that is exactly what Iwakuni teaches.  Giving Iwakuni its broadest reasonable interpretation, one would understand that any amount of sulfur between 0.5 and 5 parts may be used within the composition and the same applies to the vulcanization accelerator.  The reference is not limited to the examples and the ratio between the two components is implicitly taught by the ranges.  This argument is unpersuasive.
Applicant also argues that that the hardness of Mihara is not inherently the same as what is claimed and could not necessarily be expected to result in the claimed range.  This argument is unpersuasive.  The Office did not say that this hardness as claimed would be inherent in all the compositions of Mihara.  The Office holds the position that a composition which possesses all of the claimed components and the claimed amounts of those components would possess the claimed hardness.  This is not to say that variations of the prior art which fall outside of the claimed limitations possess that property.  However, any composition having the claimed amount and type of components claimed, should possess the property because a composition and its properties are inseparable.  As for applicant stating that “it can be clearly understood that the oil content affects the hardness,” is applicant admitting that there is a critical element of the composition which is not claimed?  If so, the oil and the amount thereof should be claimed as part of the composition as it is not currently.  Further, the Office cannot import limitations from the specification into the claims.  Therefore, if applicant believes there is a component which is not claimed that will give rise to the claimed hardness, then applicant should claim it and the limitation will be evaluated within the context of the prior art.  Otherwise, the Office will not import limitations from the specification into the claims and the rejection of record regarding the property stands.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767